            Case 1:20-cr-00086-KMW Docu
                                                     USDCSDNY
                                                    DOCUMENT
UNITED STATES DISTRJCT COURT                        ELECTRONICALLY FILED
SOUTHERN DISTRJCT OF NEW YORK                       DOC#:
                                                    DATEFI_L_E_D_:_~--,.
                                                                      , -, ,-f o<
                                                                               _ D_
 UNITED STATES OF AMERICA                                                                ve Order

                V.                                                             20 Cr. 86 (KMW)

 JOSEPH IORHEMBA ASAN JR.,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. I 6(a), the Court

hereby finds and orders as follows :

       I.      Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information ("ESI''), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C . § 3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that (i) affects the privacy, confidentiality and business interests of individuals and

entities, including victims; (ii) would impede, if prematurely disclosed, the Government's ongoing

investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly

disseminated; and (iv) that is not authorized to be disclosed to the public or disclosed beyond that

which is necessary for the defense of this criminal case.

       2.      Facilitation of Discovery. The entry of a protective order in this case will permit

the Government to produce expeditiously the disclosure material without further litigation or the

need for redaction. It will also afford the defense prompt access to those materials, in unredacted

form, which will facilitate the preparation of the defense.
,,,
                  Case 1:20-cr-00086-KMW Document 21 Filed 02/05/20 Page 5 of 6




             3.      Good Cause. There is good cause for entry of the protective order set forth herein .

         ACCORDINGLY IT IS HEREBY ORDERED:

             4.      Disclosure material shall not be disclosed by the defendant or defense counsel ,

      including any successor counsel ("the defense") other than as set forth herein, and shall be used

      by the defense solely for pm-poses of defending this action. The defense shall not post any

      disclosure material on any Internet site or network site to which persons other than the parties

      hereto have access, and shall not disclose any disclosure material to the media or any third party

      except as set forth below.

             5.      Disclosure material may be disclosed by counsel to:

                     (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed

      by or retained by counsel, as needed for purposes of defending this action; and

                     (b) Prospective w itnesses for purposes of defending this action .

             6.     The Government may authorize, in writing, disclosure of disclosure material beyond
                                                                                                             I    I
      that otherwise permitted by this Order without further Order of this Court.
                                                                                                             'I   I


             7.     This Order does not prevent the disclosure of any disclosure material in any hearing

      or trial held in this action, or to any j udge or magistrate judge, for purposes of this action. All

      filings should comply with the privacy protection provisions of Fed. R . Crim. P. 49.1.

             8.      Except fo r disclosure material that has been made part of the record of this case,

      the defense shall return to the Government or securely destroy or delete all disclosure material

      within 30 days of the expiration of the period for direct appeal from any conviction and sentence

      in the above-captioned case; the period of direct appeal from any order dismissing any of the


                                                       2
,,   ~




                       Case 1:20-cr-00086-KMW Document 21 Filed 02/05/20 Page 6 of 6


                                                                                                                 I
                                                                                                                ,,I
         charges in the above-captioned case; or the granting of any motion made on behalf of the

         Government dismissing any charges in the above-captioned case, whichever date is later. This

         provision does not apply to any disclosure material or ESI that belongs to the defendant.

                 9.       The defense shall provide a copy of this Order to prospective witnesses and persons

         retained by counsel to whom the defense has disclosed disclosure material. All such persons shall
                                                                                                                'I
         be subject to the tenns of this Order.

                 10.      The provisions of this order shall not terminate at the conclusion of this criminal

         prosecution and the Court will retain jurisdiction to enforce this Order following tem1ination of

         the case.


         AGREED AND CONSENTED TO:
                                                                                                                  I   I
             GEOFFREY S. BERMAN                                                                                   I




                                                                   Date:   ~£, L I. Z02- 0

                                                                   Date:

                                           EMBA ASAN JR.

         SO ORDERED:

         Dated: New York, ~ o r k
                February _J_, 2020


                                                            THE HONORABLE KJMBA M. WOOD
                                                            UNITED STATES DISTRICT JUDGE
                                                           3
